Pee Curiam,
An examination of the affidavit of defence fully vindicates the action of the court below. The trustee seems by the statement and affidavit to have been appointed by the joint act of six owners of the real estate from which the rent accrues. The plaintiff alleges a revocation on her part. It is impossible to anticipate the showing that may be made, or to determine in advance the character and legal effect of the alleged revocation; but as the affidavit denies its effect upon the lease, and the *208powers of the trustee, and alleges payment in full to him of the rent now demanded, the ease should go to trial.
The judgment is therefore affirmed.